o c d department of the treasury internal_revenue_service washington d c nov government entities u i l qep xxx we attn xxx legend entity a church g church h state religion j pastor k plan plan plan plan plan plan plan plan xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx xxx plan year dear xxx this letter is in response to your request dated date as supplemented by correspondence dated date date date date date date date date and date submitted on your behalf by your authorized representative regarding the church_plan status of plan plan plan plan plan plan plan plan and plan plans within the meaning of sec_414 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury on your behalf entity a is a state nonprofit corporation described in sec_501 of the code and exempt from tax under sec_501 of the code entity a is organized and operated to provide residential living for children and adults who are afflicted with developmental disabilities or similar afflictions entity a is managed by its board_of directors board entity a’s amended and restated by-laws by-laws state that the board is composed of a minimum of persons and a maximum of persons the board is a self-perpetuating body of whom are _ members of church g including pastor k the pastor of church g church g is a religious corporation incorporated under the laws of state which has been in existence since year church g has voluntarily elected to be a member of church h a worldwide religious_organization church g has adopted its own constitution based on a model constitution developed by church h in which it embraces certain teachings and writings that are central to religion j tradition and which have been formalized by church h church g has accepted these teachings and writings as its official doctrine but it is not bound by any central authority to accept a particular interpretation of this doctrine church g provides regularly scheduled worship services pastoral care and religious instruction to both children and adult members of the congregation members of church is authorized g are not members of any other church affiliated with church h church g to hold acquire and devise property the pastor of church g is selected by members of the congregation from a church h roster of clergy which selects candidates based in part on their completion of religious training at one of the institutions endorsed by church h the pastor is the president of church g other officers of church g are elected by the voting members of church g and form the governing body of church g the governing body of church g which includes the pastor officers and no more than members of church g is also responsible for the routine financial and property matters of church g the entire congregation must approve major organizational financial and property transactions while church g provides an annual financial contribution to church h in support of church h’s endeavors to educate members of the supporting churches and otherwise facilitate the activities of its member churches church g is otherwise financially independent from church h church g is authorized to terminate its relationship with church h in accordance with the procedures set forth in its constitution the articles of incorporation for entity a provide that in the event of the dissolution of entity a its assets are to be distributed to the church g endowment fund or to church g itself if the endowment fund is not in existence the church g endowment fund manages funds for entity a the nature of operations section of the fund’s financial statements states that the fund was created to aid assist and contribute to the support of organizations closely related in purpose or function to church g the financial statements also show the portion of the assets held by the fund in trust for entity a entity a is listed in the church g directory and is mentioned in its literature and brochures as a church g-affiliated organization article ix of entity a’s amended and restated by-laws also includes a statement of entity a’s affiliation with church h entity a sponsors welfare_benefit plans plan plan plan plan plan plan and plan entity a also participates as an adopting employer in plan a retirement_plan and plan a welfare_benefit_plan entity a adopted plan on date merging entity a’ sec_403 plan with the b plans of three related entities which three plans have been ruled to be church plans within the meaning of sec_414 of the code at all times before such merger in its capacity as an employer entity a has offered employee_benefits to its employees including the plans to the extent that entity a is either the plan_sponsor or an adopting employer of the plans only active employees of entity a are eligible to become participants in the plans no other persons are eligible to become participants in the plans none of the eligible participants are or can be considered employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code none of the eligible participants are employees of for-profit entities no election under sec_410 of the code has ever been filed for plan entity a created the benefits committee committee on date to administer the plans and its principal purpose and function is the administration of the plans the committee is appointed by the board_of directors of entity a and is made up of the entity a administrator entity a assistant administrator and the entity a controller the committee establishes the funding policies for the plans construes and enforces the plans makes claims decisions and determines types and levels of benefits and programs available under the plans in accordance with revproc_2011_44 2011_39_irb_446 notice to plan participants and other interested persons with reference to plan was provided on date this notice explained the consequences of church_plan status based on the foregoing you request a ruling that the plans are church plans within the meaning of sec_414 of the code sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code generally defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches revproc_2011_44 2011_39_irb_446 supplements the procedures for requesting a letter_ruling under sec_414 of the code relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 of the code for a qualified_plan requires that a copy of the notice be submitted to the internal_revenue_service irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization's control by or association with the church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code and is controlled by or associated with a church_or_convention_or_association_of_churches in addition in order to be a church_plan the administration or funding or both of the plan must be by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches - in this case entity a is an organization described in sec_501 of the code which is exempt from tax under sec_501 of the code entity a has close ties with church g throughout the history of entity a church g members have served as at least a majority and at times all of entity a’s board_of directors in addition the church g endowment fund manages funds for entity a further entity a is listed in the church g directory and is mentioned in its literature and brochures as a church g- affiliated organization upon the dissolution of entity a the assets of entity a would revert to church g based on these facts we conclude that entity a is associated with church g for purposes of sec_414 of the code we further conclude that the employees of entity a meet the definition of employee under sec_414 of the code and that they are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches the administrative control of the plans is vested in the committee and the committee’s principal purpose and function is the administration of the plans the committee is appointed by the board_of directors of entity a the board_of directors of entity a consists of a majority of members of church g including pastor k the pastor of church g as a result of the control of the committee by entity a we find that the committee shares common religious bonds with church g thus the administration of the plans satisfies the requirements regarding church_plan administration under sec_414 of the code accordingly the plans are maintained by an organization that is associated with a church_or_convention_or_association_of_churches and the principal purpose or function of which is the administration of the plans for the provision of retirement and welfare benefits for the deemed employees of a church_or_convention_or_association_of_churches based on the foregoing facts and representations we conclude that the plans are church plans as defined in sec_414 of the code this letter expresses no opinion as to whether plan satisfies the requirements of sec_403 of the code this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions regarding this letter please contact xxx se t ep ra t3 at xxx sincerely yours kk whe laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice cco xxx
